     Case 1:19-cr-00313-WFK Document 10 Filed 08/08/19 Page 1 of 5 PageID #: 26


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
JEA                                                271 Cadman Plaza East
F. #2018R00271                                     Brooklyn, New York 11201



                                                   August 7, 2019


By Federal Express and ECF

Jeremy F. Orden, Esq.
277 Broadway
New York, NY 10007
Email: jfoesq@aol.com

               Re:      United States v. Estebon Almonte
                        Criminal Docket No. 19-313 (WFK)

Dear Mr. Orden:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure. The government also requests reciprocal
discovery from the defendant.

I.       The Government’s Discovery

         A.    The Defendant’s Criminal History

         Documents pertaining to the defendant’s criminal history are Bates-numbered
ALMONTE000001 - ALMONTE000023.

         B.    Documents and Tangible Objects

               The enclosed disc contains the following:

                    Video recordings from on or about January 28, 2018 taken from the
                     grocery store located at 444 Ralph Avenue, Brooklyn, New York; Bates-
                     numbered ALMONTE000024;

                    Video recordings from on or about January 28, 2018 taken from the
                     grocery store located at 416 Glenmore Avenue Brooklyn, New York;
                     Bates-numbered ALMONTE000025;
 Case 1:19-cr-00313-WFK Document 10 Filed 08/08/19 Page 2 of 5 PageID #: 27



                 Video recordings from on or about January 28, 2018 taken from the
                  grocery store located at 529 Marcy Avenue, Brooklyn, New York; Bates-
                  numbered ALMONTE000026;

                 Video recordings from on or about January 28, 2018 taken from the
                  grocery store located at 1872 Bergen Street, Brooklyn, New York; Bates-
                  numbered ALMONTE000027;

                 Video recordings from on or about February 4, 2018 taken from the
                  grocery store located at 1254 Broadway, Brooklyn, New York; Bates-
                  numbered ALMONTE000028;

               A return on a search warrant of information associated with a cellular
                telephone number used by the defendant Estebon Almonte, Bates-
                numbered ALMONTE000029;

               A return on a search warrant of information associated with a cellular
                telephone number used by Kenneth Brown, Bates-numbered
                ALMONTE000030;

                 A return on a search warrant of information associated with a cellular
                  telephone number used by Nathaniel Moore, Bates-numbered
                  ALMONTE000031; and

                 Photographs and evidence log associated with a search of 654 E 233 Street,
                  Apartment 3D, Bronx, NY 10466, Bates-numbered ALMONTE000032 –
                  ALMONTE000048.

              You may examine the physical evidence discoverable under Rule 16,
including original documents, by calling me to arrange a mutually convenient time.

       C.     Reports of Examinations and Tests

              The enclosed disc contains the following:

                 A Bureau of Alcohol, Tobacco, Firearm and Explosives Report of
                  Investigation, dated February 13, 2018, Bates-numbered
                  ALMONTE000049 – ALMONTE000050.

             The government will provide you with copies of any additional reports of
examinations or tests in this case as they become available.




                                              2
  Case 1:19-cr-00313-WFK Document 10 Filed 08/08/19 Page 3 of 5 PageID #: 28



       D.     Expert Witnesses

                The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
intends to call at trial and provide you with a summary of the expert’s opinion.

              The identity, qualifications, and bases for the conclusions of each expert will
be provided to you when they become available.

       E.     Brady Material

             The government is not aware of any exculpatory material regarding the
defendant. The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.

               Before trial, the government will furnish materials discoverable pursuant to
Title 18, United States Code, Section 3500, as well as impeachment materials. See Giglio v.
United States, 405 U.S. 150 (1972).

       F.     Other Crimes, Wrongs or Acts

                  The government will provide the defendants with reasonable notice in advance
of trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.    The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendants allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
tangible objects, or copies or portions thereof, that are in the defendant’s possession, custody
or control, and that the defendants intend to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in the
defendant’s possession, custody or control, and that the defendant intends to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
defendant intends to call at trial.

              The government also requests that the defendants disclose prior statements of
witnesses who will be called by the defendants to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendants have copies of
those statements available for production to the government no later than the commencement
of trial.

              The government also requests that the defendants disclose a written summary
of testimony that the defendants intends to use as evidence at trial under Rules 702, 703, and
                                               3
  Case 1:19-cr-00313-WFK Document 10 Filed 08/08/19 Page 4 of 5 PageID #: 29



705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of the defendant’s intention, if any, to claim a defense of actual or believed exercise of
public authority, and also demands the names and addresses of the witnesses upon whom the
defendant intends to rely in establishing the defense identified in any such notice.

III.   Emails Sent and Received by Defendants Incarcerated at a Bureau of Prisons Facility

                The government may request that the Bureau of Prisons (“BOP”) produce to
the government emails sent and received by the defendant during his/her period of
incarceration at a BOP facility (collectively, “BOP email communications”). While it is the
government's position that BOP email communications, including those between the
defendant and his or her attorneys and other legal assistants and paralegals on their staff, are
not privileged communications, in most instances, the government will request that the BOP
exclude from any production communications between the defendant and his or her attorneys
and other legal assistants and paralegals on their staff, if you provide the full email addresses
for such attorneys, legal assistants and paralegals by August 21, 2019. To enable this
process, the government requests that you send an email to the undersigned Assistant U.S.
Attorney with the list of email addresses in the body of the email. If you subsequently wish
to provide an email address for an additional attorney, legal assistant or paralegal or change
any of the previously-provided email addresses, you should send an email with the complete
list of email addresses, including email addresses that remain unchanged, in the body of the
email.

IV.    Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

               Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
pretrial disposition of a matter that is not reduced to writing and signed by authorized
representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”




                                                4
  Case 1:19-cr-00313-WFK Document 10 Filed 08/08/19 Page 5 of 5 PageID #: 30



as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Jonathan E. Algor
                                                  Jonathan E. Algor
                                                  Assistant U.S. Attorney
                                                  (718) 254-6248

Enclosures

cc:    Clerk of the Court (WFK) (by ECF) (without enclosures)




                                              5
